DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Lawrence on 2/1/2021.
IN THE CLAIMS as filed 12/7/2021:
Replace Claim 1 with:
1.	A locking apparatus for a Bowden cable, comprising:
the Bowden cable includes an inner cable member and an outer cable member, the outer cable member includes a plurality of longitudinally extending external splines and a threaded portion, the threaded portion is disposed on a distal end of the outer cable member and the plurality of longitudinally extending external splines is disposed at an intermediate portion of the outer cable member;
a sleeve provided externally to a housing, the sleeve including a flange and a plurality of longitudinally extending internal splines, the flange includes a first opening, the plurality of longitudinally extending internal splines is configured to engage the 
the housing including a recess and at least one second opening, the threaded portion of the outer cable member is configured to engage the recess of the housing in order to adjust the position of the outer cable member relative to the housing;
a locking pin configured to be inserted into the first opening and the at least one second opening.
Replace Claim 2 with:
The locking apparatus according to Claim 1, wherein the sleeve is configured to be axially movable between a first position and a second position.
Replace Claim 3 with:
The locking apparatus according to Claim 2, when the sleeve is in the first position, the plurality of longitudinally extending external splines is disengaged from the plurality of longitudinally extending internal splines which allows for relative rotation between the outer cable member and the housing, relative rotation between the outer cable member and the housing adjusting the position of the outer cable member relative to the housing.
Replace Claim 4 with:
The locking apparatus according to Claim 3, when the sleeve is in the second position, the plurality of longitudinally extending external splines are engaged with the plurality of longitudinally extending internal splines which prevents relative rotation between the outer cable member and the housing.
Replace Claim 5 with:
The locking apparatus according to Claim 2, wherein when the sleeve is in the first position, the locking pin is removed from the first opening and the at least one second opening.
Replace Claim 6 with:
The locking apparatus according to Claim 5, wherein when the sleeve is in the second position, the first opening is aligned with the at least one second opening and the locking pin is inserted through the first opening and the at least one second opening.
Replace Claim 7 with:
The locking apparatus according to Claim 2, wherein the at least one second opening includes two second openings, each of the two second openings being formed into a respective tab formed on the housing.
Replace Claim 8 with:
The locking apparatus according to Claim 7, wherein when the sleeve is in the second position, the flange of the sleeve is disposed between the respective tabs of the housing such that the first opening and the two second openings are aligned such that the locking pin is inserted through the first opening and the two second openings.
Replace Claim 9 with:
The locking apparatus according to Claim 1, wherein the at least one second opening is provided with at least one groove holding an anti-vibrational seal.
Replace Claim 10 with:
The locking apparatus according to Claim 1, wherein the sleeve comprises polyetheretherketone (PEEK) and/or the housing comprises steel.
Replace Claim 11 with:
The locking apparatus according to Claim 1, where the locking pin is a quick release pin.
Replace Claim 12 with:
The locking apparatus according to Claim 1, wherein the housing further includes a mounting lug configured to mount the housing to an aircraft structure, and the Bowden cable is a rigging cable used in aircraft rigging.
Replace Claim 13 with:
The locking apparatus according to Claim 1, wherein the housing contains a spring disposed therein.
Replace Claim 14 with:
A method of locking, unlocking, and adjusting a Bowden cable, comprising:
providing the Bowden cable with an inner cable member and an outer cable member, the outer cable member includes a plurality of longitudinally extending external splines and a threaded portion, the threaded portion is disposed on a distal end of the outer cable member and the plurality of longitudinally extending external splines is disposed at an intermediate portion of the outer cable member;
providing a sleeve externally to a housing, the sleeve including a flange and a plurality of longitudinally extending internal splines, the flange includes a first opening, the plurality of longitudinally extending internal splines is configured to engage the plurality of longitudinally extending external splines in order to lock the outer cable member in position;

providing a locking pin configured to be inserted into the first opening and the at least one second opening.
Replace Claim 15 with:
The method of locking according Claim 14, further comprising: moving the sleeve axially between a first position and a second position.
Replace Claim 16 with:
The method of locking according to Claim 15, wherein:
when the sleeve is in the first position, the plurality of longitudinally extending external splines is disengaged from the plurality of longitudinally extending internal splines;
when the sleeve is in the second position, the plurality of longitudinally extending external splines are engaged with the plurality of longitudinally extending internal splines.
Replace Claim 17 with:
The method of locking according to Claim 16, further comprising: moving the sleeve from the first position to the second position and subsequently inserting the locking pin through the first opening and the at least one second opening.
Replace Claim 18 with:
The method of locking according to Claim 17, further comprising: removing the locking pin from the first opening and the at least one second opening and moving the sleeve from the second position to the first position.
Replace Claim 19 with:
The method of locking according to Claim 18, further comprising: subsequent to the sleeve moving from the second position to the first position, rotating the outer cable member relative to the housing thus adjusting the position of the outer cable member relative to the housing.
Reasons for Allowance
	Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1 and 14. 
Gabas (US 5,261,292) discloses an anti-rotational locking apparatus including an outer cable member (8,9,10) including a threaded portion (see fig 1), however, Gabas does not disclose at least that the outer cable member includes a plurality of longitudinally extending external splines that is a separate, distinct element from the threaded portion, as required by amended Claims 1 and 14. Furthermore, there is insufficient motivation to provide the outer cable member of Gabas with a plurality of longitudinally extending splines, and thus Claims 1 and 14 as a whole are considered unobvious over Gabas.
Baum (US 2,551,577) discloses an anti-rotational locking apparatus including an outer cable member (5 on 6) including a threaded portion (7) and a plurality of as a whole are considered unobvious over Baum.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656